Citation Nr: 1630183	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to reinstatement of dependency and indemnity compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

The Appellant and her children


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to April 1945.  He died in October 1979.  The appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, the appellant and her children testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The appellant submitted additional evidence in June 2016, following certification of the appeal to the Board.  However, that portion of the evidence pertinent to the matter on appeal is redundant of evidence already of record.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served honorably on active duty from September 1943 to April 1945 and died in October 1979 as a result of a service-connected disability. 

2.  The appellant received DIC benefits from December 1979 until she remarried in April 2001, at the age of 72.

3.  No claim for reinstatement of the appellant's DIC benefits was filed in the one-year period beginning December 16, 2003.


CONCLUSION OF LAW

The criteria for reinstatement of DIC benefits have not been met.  See 38 U.S.C.A. §§ 101(3), 410, 1310, 5107 (West 1976, 1991, 2014); Veterans Benefits Act of 2003, Pub. L. No. 108-183, sec. 101, § (e), 117 Stat. 2651, 2652-53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served honorably on active duty from September 1943 to April 1945.  The appellant and the Veteran married in February 1950.  He died in October 1979.  In December 1979, she applied for DIC benefits, and the claim was granted in February 1980 on the basis that the cause of death was service-connected.  See 38 U.S.C.A. §§ 410, 1310 (West 1976, 1991).  She remarried in April 2001, at the age of 72.  She notified VA of her change in marital status, and VA terminated her DIC benefits effective April 2001, in accordance with the applicable law at the time.  See 38 U.S.C.A. § 101(3) (defining "surviving spouse" in part as one who "has not remarried").

On December 16, 2003, Congress enacted the Veterans Benefits Act of 2003 ("Act"), with an effective date of January 1, 2004, which expanded eligibility for DIC benefits for surviving spouses who remarry after the age of 57.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651, 2652 (codified at 38 U.S.C. § 103(d)(2)(B)) ("The remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of [DIC] benefits to such person as the surviving spouse of the veteran.").  Thus, after the effective date, any surviving spouse who remarries after the age of 57 (but not one who remarries at an earlier age) remains eligible for DIC benefits.  Frederick v. Shinseki, 684 F.3d 1263, 1265-66 (Fed. Cir. 2012).

Congress also provided new DIC eligibility for surviving spouses who remarried after the age of 57, but before the date of enactment of the Act, in subsection (e) of section 101 of the Act.  Pub. L. No. 108-183, 117 Stat. at 2653.  Subsection (e), which is uncodified, reads as follows:

(e) APPLICATION FOR BENEFITS.-In the case of an individual who but for having remarried would be eligible for benefits under title 38, United States Code, by reason of the amendment made by subsection (a) and whose remarriage was before the date of enactment of this Act and after the individual had attained age 57, the individual shall be eligible for such benefits by reason of such amendment only if the individual submits an application for such benefits to the Secretary of Veterans affairs not later than the end of the one-year period beginning on the date of enactment of this Act.

In May 2010, the appellant filed a claim for reinstatement of her DIC benefits pursuant to "Public Law 108-183 (12/16/2003)."  In a February 2011 statement, she asserted that she had not received notice prior to December 16, 2004, of the change in law allowing reinstatement of DIC benefits for surviving spouses who remarried, but that she had read an article stating that remarried surviving spouses could have DIC benefits reinstated due to a change in law, and therefore contacted VA in May 2010 to file a claim for such reinstatement.  

In a June 2012 statement, she reiterated that she had never received any notification of the requirement to submit an application prior to December 16, 2004, in order to have her DIC benefits reinstated.  She asserted, however, that she believed that since she had previously been receiving this benefit she should have been notified of a change in the law, and that such lack of notification resulted in her submitting her application to reinstate DIC benefits after the December 16, 2004, deadline.

While the Board is sympathetic to the appellant's contentions and situation, her claim must be denied, as she did not file a claim to reinstate her DIC benefits prior to December 16, 2004, and there is there is simply no legal basis on which to otherwise grant reinstatement of DIC benefits.  In Frederick v. Shinseki, the United States Court of Appeals for the Federal Circuit held that any individual seeking to secure the specific DIC benefits newly afforded by subsection (e) of the Act was required to have applied for such benefits after the date of enactment of the Act and before the end of the one-year period thereafter, whether or not such an individual had previously enjoyed receipt of DIC benefits.  Frederick v. Shinseki, 684 F.3d at 1272-3.  

Therefore, DIC benefits cannot be reinstated where, as here, an applicant's DIC benefits were terminated as a result of remarriage at the age of 57 or older prior to December 16, 2003, but that person did not file a claim for such reinstatement between December 16, 2003 and December 15, 2004.  This applies whether or not a person who was eligible for reinstatement of DIC benefits under subsection (e) of the Act was notified of such eligibility by VA. See id. at 1267, 1272.  

The Board notes that, during her May 2016 Board hearing, the appellant testified that, in 2004, she had in fact received notice regarding the change in law, and that she contacted VA by telephone shortly after receiving the notice, and believed that she was expecting VA to send papers for her to fill out, but that she never received them.  She testified that she decided to apply for benefits again years later after reading magazine articles on the subject.  Also, the Veteran's son testified that the appellant had in fact submitted a proper claim for benefits to be reinstated in 2004 prior to December 16, 2004, and that a person at VA with whom he had spoken had confirmed this.

While the Board recognizes the appellant's son's assertions regarding information that a VA employee had provided him, there is simply no documentation that the appellant filed a claim for reinstatement of DIC benefits between December 16, 2003, and December 15, 2004, and there is no other indication that the claims file is incomplete or missing pertinent documents.  Moreover, the appellant's own written statements and May 2016 testimony reflect that she did not actually file a claim during that period.  Therefore, a preponderance of the evidence reflects that no claim for reinstatement of the appellant's DIC benefits was filed in the one-year period beginning December 16, 2003.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of the above, reinstatement of DIC benefits must be denied.  Again, the Board acknowledges the Veteran's honorable service to our country, which ultimately resulted in the cause of his death, and is sympathetic to the appellant's position and her family's testimony, as well as her frustration with the law governing the reinstatement of DIC benefits as it stands; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The Board regrets that a more favorable outcome could not be reached.  

As a final matter, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a January 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Also, in written statements, including those dated in February 2011 and June 2012, and in her May 2016 testimony before the Board, the appellant expressed knowledge of evidence required to substantiate her claim.  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The existing, pertinent records establishing the facts of the case have been obtained and are associated with the claims file.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the appellant in adjudicating this appeal.  


ORDER

Reinstatement of DIC benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


